DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/13/2018, 6/4/2019, 3/23/2020, 1/6/2021 have been fully considered and are attached hereto.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites, “model” which is incorrect.  It appears it should be changed to, “module”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first heat radiation frame and the second heat radiation frame spaced apart from the second surface of the module substrate as in claims 13 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “a first heat radiation frame and a second heat radiation frame spaced apart from the second surface of the module substrate” which is unclear.  As noted above, such limitations are not shown in the drawings and, while there is literal support in the written description for such limitations (See ¶ 0025, 0029), the examiner is unable to find any description as to how these limitations are achieved.  Accordingly, claim 13 is unclear.  For the purposes of examination, claim 13 will be considered to recite, “a first heat radiation frame and a second heat radiation frame spaced apart from the first heat radiation frame” (See, for example, ¶ 0084 of the written description).
Claim 17 recites the same limitations as those noted above with respect to claim 13 and thus claim 17 is similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weeber et al. (US 8,929,078 – hereinafter, “Weeber”).
With respect to claim 1, Weeber teaches (In Fig 1) a communication module (10, wherein 10 is a “control device” which sends communication signals and is thus a communication module) comprising: a module substrate (110) including a plurality of external connection electrodes (Electrodes associated with 162 and 140) disposed on a second surface thereof; communication elements (164, 192, 194, wherein these elements are communication elements insofar as they are heat generating elements in a communication module) mounted on the module substrate, the communication elements including one or more first communication elements (164) mounted on a first surface of the module substrate (See Fig 1) and one or more second communication elements (192, 194) mounted on the second surface of the module substrate (See Fig 1); a first heat radiation frame (184) mounted on the first surface of the module substrate and configured to accommodate at least one of the one or more first communication elements (See Fig 1); and a second heat radiation frame (182) mounted on the second surface of the module substrate and configured to accommodate at least one of the one or more second communication elements (See Fig 1), and wherein one or more of the external connection electrodes are disposed around the second heat radiation frame (See Fig 1, electrodes on the bottom of the PCB that connect to 162 and 140 are around the second heat radiation frame).

With respect to claim 4, Weeber further teaches a thermal interface material (168) interposed between the cover (176) and the at least one of the one or more first communication elements (164), and configured to transfer heat generated in the at least one of the one or more first communication elements to the cover (The TIM is in contact with both the element and the cover and is taught to be made of metal and thus is configured to move heat from the element to the cover).
With respect to claim 5, Weeber further teaches that the first heat radiation frame (184) includes: a sidewall bonded to the module substrate (See Fig 1 which shows the sidewall independently upright on the substrate); and a seating portion (Indent on 184 which is part of the snap connection (188)) orthogonal to the sidewall (The indent on 184 creates a protruding portion which is orthogonal to the vertical portion of the sidewall) and on which the cover is seated (176 is seated on 184 via 188).

Claims 12-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2015/0325529).
With respect to claim 12, Choi teaches (In Fig 4H and 6) a communication module mounting structure comprising: a communication module comprising a module substrate (10), external connection electrodes (16) disposed on a second surface of the module substrate (See Fig 6), communication elements (1b, wherein the elements 1b communicate with various other devices via the module substrate) mounted on the 
With respect to claim 13, Choi further teaches (In Fig 4H) that the heat radiation frame includes a first heat radiation frame (40) and a second heat radiation frame (40) spaced apart from the first heat radiation frame, wherein at least one of the external connection electrodes (16) is disposed between the first heat radiation frame and the second heat radiation frame (See Fig 4H), and wherein at least a part of the unit substrate (20) is disposed between the first heat radiation frame and the second heat radiation frame  (See Fig 4H) and electrically connected to one or more of the external connection electrodes (See Fig 4H).
With respect to claim 14, Choi further teaches a heat radiation pad (28, wherein terminals are typically thermally conductive and thus, “heat radiating”) coupled to a second surface of the unit substrate (20, see Fig 6).
With respect to claim 17, Choi teaches (In Figs 4H and 6) a communication module comprising: a module substrate (10); communication elements (1b) mounted on .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weeber in view of Suzuki et al. (US 2009/0168386 – hereinafter, “Suzuki”).
With respect to claim 2, Weeber teaches the limitations of claim 1 as per above but fails to specifically teach or suggest wherein a mounting height of the first heat radiation frame with respect to the first surface of the module substrate is greater than a mounting height of the one or more communication elements mounted on the first surface, and a mounting height of the second heat radiation frame with respect to the second surface of the module substrate is greater than a mounting height of the one or more communication elements mounted on the second surface.  Suzuki, however, teaches (In Fig 11) a mounting height of a first heat radiation frame (51) with respect to a first surface of a module substrate (30) is greater than a mounting height of one or more communication elements (31a) mounted on the first surface, and a mounting height of a second heat radiation frame (11) with respect to a second surface of the module substrate (30) is greater than a mounting height of the one or more communication elements (32) mounted on the second surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Suzuki with that of Weeber, such that the mounting heights of the heat radiation frames in larger than the mounting heights of the elements, as taught by Suzuki, since doing so would provide additional space for the elements.
Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weeber in view of Lilienthal, II et al. (US 6,239,359 – hereinafter, “Lilienthal”).
With respect to claims 7 and 9, Weeber teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claims 7 and 9.  Lilienthal, however, teaches (In Figs 3 and 7) a frame further includes an extension portion (44) having at least a part that is disposed inside a module substrate (20), wherein an edge of the extension portion is formed in a hook shape and the edge of the hook shape penetrates into the module substrate and is disposed on the second surface (54) of the module substrate (See Fig 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Lilienthal with that of Weeber, such that the frame of Weeber has an extension portion with a hook disposed on the second surface of the substrate, as taught by Lilienthal, since doing so would allow for the frame to be removably mounted to the substrate (Lilienthal: Col. 5, ll. 48-54).
With respect to claim 10, Weeber further teaches that the at least one of the one or more second communication elements (192, 194) is disposed to face a sidewall of the first heat radiation frame (184, See Fig 1, the top wall of 194 faces the bottom wall of 184).

Allowable Subject Matter
Claims 6, 8, 11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0120039; US 10,251,257 both further disclose similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZACHARY PAPE/Primary Examiner, Art Unit 2835